Citation Nr: 9919057	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-23 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The appellant served in the United States Army Reserve, with 
verified periods of active duty for training from August 18, 
1976, to December 9, 1976, and from November 1, 1977, to 
October 31, 1981.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 1998, when the issue was 
styled as entitlement to an increased (compensable) rating 
for low back strain with degenerative disc disease (DDD).  
Such issue alone was remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, for 
additional evidentiary development, to include affording the 
appellant VA medical examinations.  

Prior to a return of the file to the Board, the RO in rating 
action in July 1998 proposed a severance of service 
connection for DDD; notice of the proposed severance was not 
then furnished to the appellant at his then most recent 
address of record, 505 Beechwood, Round Lake, Illinois, 
60073-3019.  The aforementioned severance was effected by 
rating action in January 1999, and although no communication 
was received from the appellant regarding the proposed 
severance, a supplemental statement of the case was mailed to 
him in January 1999, both as to the severance of service 
connection for DDD and the rating assignable for low back 
strain; such document was mailed to the appellant at an 
address other than his then most current address of record.  
It was not until some time later, when an undated letter was 
mailed by the RO to the appellant at his current address 
regarding the severance action of January 1999.  In view of 
noncompliance with 38 C.F.R. § 3.105(d) in effecting 
severance, and in light of the inadequate notice as to the 
most recent rating action involving service-connected 
disability of the low back, corrective actions are deemed to 
be in order.

In addition, since entry of the Board's remand in March 1998, 
there has been a change in the Court's jurisprudence 
concerning the initial rating of a service-connected 
disorder.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In this matter, there is presented an "original claim" as 
contemplated by Fenderson (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found), but the RO to date 
has not been afforded the opportunity of considering the 
merits of the claim presented under Fenderson.  Further 
action is thus indicated.

Lastly, it is evident from a review of the file that a 
requested neurological examination was not accomplished as 
directed by the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Also, there remains for consideration the question 
of whether degenerative joint disease (DJD) of the low back 
is part and parcel of the appellant's service-connected low 
back strain.  Prior to and during the course of the VA's most 
recent examination, DJD of the low back was shown, although 
its relationship to the service-connected low back strain was 
not specifically addressed either by the examiner or later by 
the RO.  Consequently, further medical input and action by 
the RO are advisable. 

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  Any and all records not already on 
file as to inpatient and outpatient 
treatment received by the appellant since 
April 1998 at VA facilities for back-
related complaints are to be obtained by 
the RO for inclusion in the claims 
folder.

2.  The RO should return the VA 
examination report of July 9, 1998, to D. 
Perry, M.D., together with the entirety 
of the appellant's claims folder for 
additional review and comment.  
Specifically, Dr. Perry is to be asked to 
provide a professional opinion, with full 
supporting rationale, as to whether the 
veteran's DDD of the lumbar spine is part 
and parcel of the service-connected low 
back strain or whether it is at least as 
likely as not that the veteran's DDD was 
caused or aggravated by his low back 
strain.  Any additional examination or 
testing deemed necessary by Dr. Perry in 
order to provide such an opinion is to be 
undertaken.

3.  Thereafter, the veteran is to be 
afforded a VA neurological examination by 
a physician in that specialty for the 
purpose of ascertaining the nature and 
severity of the appellant's service-
connected low back disorder.  The claims 
folder in its entirety and a copy of this 
REMAND are to be furnished to the 
examiner prior to any evaluation of the 
appellant for use in the study of this 
case.  Such examination is to include a 
detailed review of the appellant's 
history and current complaints, as well 
as a comprehensive clinical evaluation of 
the low back.  Specific notation must be 
made as to the presence or absence of 
characteristic pain on motion, muscle 
spasm on extreme forward bending, 
unilateral loss of lateral spine motion 
in a standing position, as well as those 
manifestations of severe lumbosacral 
strain as set forth by 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  As well, the 
relationship if any, between the 
veteran's low back strain and his DDD is 
to be fully outlined; the neurologist 
should specifically opine whether the 
veteran's DDD of the lumbar spine was 
caused or aggravated by his service-
connected low back strain.  Any and all 
indicated diagnostic studies, including 
x-rays, must be undertaken.  

4.  The RO should undertake action to 
correct the prior severance action not in 
compliance with 3.105(d), and in the 
event that further action to sever 
service connection for DDD is 
contemplated, all such actions must be in 
full compliance with 38 C.F.R. 
§ 3.105(d). 

5.  The RO should then initially 
adjudicate the appellant's claim for an 
initial rating for a low back disorder, 
based on all the evidence of record and 
all governing legal authority, including 
Fenderson, supra.   If the benefit sought 
is not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case.  
Thereafter, the appellant and his 
representative should be afforded a 
reasonable period for a response before 
the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No 
action is required of the appellant until he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


